Citation Nr: 0605410	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date prior to December 4, 
2000 for a grant of service connection for major depressive 
disorder. 


REPRESENTATION

Appellant represented by:	Attorney Jacques P. DePlois


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.   

In a January 2004 decision, the Board denied the veteran's 
claim on appeal.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims 
("Court").  The veteran died in April 2005, prior to ruling 
from the Court on the merits of the case.  Due to the 
veteran's death, the Court no longer had jurisdiction to 
consider the claim.  Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  As such, the Court dismissed the appeal and vacated 
the Board's January 2004 decision.  The case is now returned 
to the Board.       


FINDING OF FACT

In August 2005, the veteran's representative notified the 
Board that the veteran died on April [redacted], 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, regretfully, the veteran died in April 2005, 
while his claim was still pending.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho, supra.  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2005); 
38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2005).


ORDER

The appeal is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


